               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                       1:21-cv-00100-MR-WCM

NHM CONSTRUCTORS, LLC                              )
                                                   )
            Plaintiff,                             )
                                                   )                 ORDER
      v.                                           )
                                                   )
HEARTLAND CONCRETE, LLC                            )
                                                   )
           Defendant.                              )
______________________________________             )

      This matter is before the Court on a Motion to Dismiss filed by Defendant

Heartland Concrete, LLC (the “Motion to Dismiss,” Doc. 3).

      On February 15, 2021, Plaintiff filed its original complaint against

Defendant in Buncombe County Superior Court. Doc. 1-1.

      On March 11, 2021, Plaintiff filed an Amended Complaint. Doc. 1-2.

      On April 12, 2021, Defendant removed the case to this Court, asserting

that federal subject matter jurisdiction exists pursuant to 28 U.S.C. § 1332.

Doc. 1.

      On June 7, 2021, Defendant filed the Motion to Dismiss, which seeks

dismissal pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure of

all of Plaintiff’s claims except for Plaintiff’s breach of contract claim. Doc. 3.

      Twenty-one (21) days later, on June 28, 2021, Plaintiff filed a “Consent

Amended Complaint Pursuant to FRCP 15(a)(2).” Doc. 6.
      “The general rule ... is that an amended pleading supersedes the original

pleading, rendering the original pleading of no effect.” Young v. City of Mount

Ranier, 238 F.3d 567, 573 (4th Cir. 2001); see also Fawzy v. Wauquiez Boats

SNC, 873 F.3d 451, 455 (4th Cir. 2017) (“Because a properly filed amended

complaint supersedes the original one and becomes the operative complaint in

the case, it renders the original complaint ‘of no effect.’”).

      “A party may amend its pleading once as a matter of course within … 21

days after service of a motion under Rule 12(b)….” Fed. R. Civ. Pro. 15(a)(1)(B).

Additionally, pursuant to Rule 15(a)(2), a party may amend its pleading with

the opposing party’s written consent, or with the court’s leave.

      Here, Plaintiff represents that it has obtained the written consent of

Defendant to file the Amended Complaint. Doc. 6 at 1. Accordingly, the Motion

to Dismiss is now moot. See Colin v. Marconi Commerce Systems Employees’

Retirement Plan, 335 F.Supp.2d 590, 614 (M.D.N.C. 2004) (“Earlier motions

made by Defendants were filed prior to and have been rendered moot by

Plaintiffs’ filing of the Second Amended Complaint”); Ledford v. Eastern Band

of Cherokee Indians, No. 1:20-CV-005-MR-DCK, 2020 WL 1042235 at 1

(W.D.N.C. March 3, 2020) (“It is well settled that a timely-filed amended

pleading supersedes the original pleading, and that motions directed at

superseded pleadings may be denied as moot”). This denial is without prejudice

to Defendant’s right to challenge the Amended Complaint, if appropriate.

                                         2
     IT IS THEREFORE ORDERED that the Motion to Dismiss filed by

Defendant Heartland Concrete, LLC (Doc. 3) is DENIED AS MOOT.



                            Signed: June 29, 2021




                                     3
